MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                        Feb 16 2016, 10:43 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jay Lauer                                                Rachel E. Doty
South Bend, Indiana                                      Craig V. Braje
                                                         Braje, Nelson, and Janes LLP
                                                         Michigan City, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re The Marriage Of:                                   February 16, 2016
Cheryl Ann Hester,                                       Court of Appeals Case No.
                                                         46A05-1505-DR-309
Appellant-Petitioner,
                                                         Appeal from the LaPorte Superior
        v.                                               Court
                                                         The Honorable Michael S.
Michael D. Hester, Jr.,                                  Bergerson, Judge
                                                         Trial Court Cause No.
Appellee-Respondent.                                     46D01-1010-DR-171




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016     Page 1 of 19
[1]   Cheryl Ann Hester (“Wife”) appeals from the trial court’s order granting the

      motion for relief from judgment of Michael D. Hester, Jr., (“Husband”) related

      to the division of his retirement savings. Wife raises two issues which we revise

      and restate as:


              I.      Whether the court abused its discretion or erred in
                      granting Husband’s motion; and

              II.     Whether the court abused its discretion in ordering her to
                      pay attorney fees.

      In addition, Husband requests appellate attorney fees. We affirm and deny

      Husband’s request for appellate attorney fees.


                                      Facts and Procedural History

[2]   On October 21, 2010, Wife filed a petition for dissolution of marriage. On

      October 5, 2012, the trial court entered a summary dissolution decree providing

      in part that the court approved the Property Settlement Agreement (the “PSA”)

      Husband and Wife had executed on that date. Under the heading “401K &

      PENSION,” the PSA stated that “Wife shall participate in Husband’s Con-

      Way Pension and Conway Retirement Savings Plan as specified in the attached

      Qualified Domestic Relations Order (Exhibit A).” Appellant’s Appendix at 3.

      The PSA also provided that “[n]o modification or waiver of any of the terms of

      this Agreement shall be valid unless in writing and executed by both parties

      hereto.” Id. at 4.




      Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 2 of 19
[3]   A Qualified Domestic Relations Order (“QDRO”) signed by Wife and

      Husband as of October 5, 2012, was filed on October 5, 2012 (the “October 5,

      2012 QDRO”). Under a heading for plan name and administrator, this QDRO

      identified the name of the plans to which the order applied as the Con-Way

      Pension Plan and the Con-Way Retirement Savings Plan, the administrator as

      the Administrative Committee, and the plan sponsor as Con-Way Enterprises

      Services, and it provided an address in Portland, Oregon. Under the heading

      for “Division of Tax Qualified Defined Contribution and Defined Benefit

      Plans,” the QDRO provided:

              4.      Amount of [Wife’s] Benefit: This Order assigns to [Wife]
                      as her sole and separate property the following amounts
                      from the following Plans:
                      A.       Con-Way Pension Plan
                               Six Hundred Dollars ($600.00) per month for 32
                               months. . . .
                                                   *****
                      B.       Con-Way Retirement Savings Plan
                               Thirty Four Thousand Dollars ($34,000.00). This
                               amount is not subject to accruals and losses prior to
                               the date of division. The date of division shall be as
                               soon as administratively feasible following the date
                               this Order is approved as a QDRO by the Plan,
                               signed by all parties and the Court, and delivered to
                               the Plan Administrator. Thereafter, [Wife’s]
                               payment shall not be subject to accruals but shall be
                               reduced at the time of distribution if the value of
                               [Husband’s] account drops below Sixty Eight
                               Thousand Dollars ($68,000.00). In the event of a
                               loss in value of [Husband’s] account, fifty percent

      Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 3 of 19
                               (50%) of the losses shall be deducted from the
                               $34,000.00 transferred to [Wife] by this Order. Loss
                               shall be determined by subtracting [Husband’s]
                               account balance at the time of distribution from
                               Sixty Eight Thousand Dollars ($68,000.00).
                      The remaining balances of [Husband’s] accounts are
                      confirmed to [Husband] as [Husband’s] sole ad [sic]
                      separate property, subject to the terms and restrictions of
                      the Plans. Any subsequent contributions made by or on
                      behalf of [Husband] shall be credited to [Husband’s] sole
                      account. [Wife’s] share shall be maintained for the benefit
                      of [Wife] in accordance with the terms and restrictions of
                      this Order and the Plans.
                      Unless [Wife] elects an immediate distribution that is
                      permitted by the Plans at the time this Order is submitted
                      to, and approved by the Plan, such benefits shall also be
                      segregated and separately maintained in nonforfeitable
                      accounts established on behalf of [Wife]. [Wife] shall
                      thereafter be entitled to self-direct the investments in
                      [Wife’s] accounts subject to the terms and restrictions of
                      the Plans.

      Id. at 9-10.


[4]   The October 5, 2012 QDRO was sent to the Con-Way retirement plan

      administrator, and senior retirement plan administrator Jack Cosgrove

      determined that it did not qualify as a qualified domestic relations order, in part

      because Con-Way had two separate retirement plans with different plan

      documents and a separate order was needed for each of the two plans.

      Cosgrove sent an email message to Wife and counsel for Husband stating that

      the QDRO did not qualify because separate orders were needed for the pension

      and the 401(k) plans, the pension portion was missing the appropriate death

      Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 4 of 19
      provisions, the pension order was not defined as a separate interest order, the

      plan administrator was not defined as the administrative committee, and that

      the terms of the payment for Wife conflicted with plan provisions, as the

      payment would need to be in the form of a monthly annuity payment for the

      lifetime of Wife based on Husband’s age sixty-five accrued benefit in the plan.

      Cosgrove also sent Wife and counsel for Husband procedures for preparing the

      orders.


[5]   A few months later, Cosgrove received a draft pension order from counsel for

      Wife. Cosgrove sent a letter dated January 18, 2014, to Wife’s counsel stating

      that the submitted QDRO related to Husband’s pension plan benefit would

      qualify as a qualified domestic relations order,1 and on January 22, 2014, the

      court approved the QDRO related to Husband’s pension plan. On March 18,

      2014, Cosgrove sent an email message to Wife’s counsel asking whether a

      401(k) order had been sent to QDRO Consultants in Medina, Ohio. Cosgrove’s

      message further stated that 401(k) procedures and a model order were attached

      and that his office processed the pension order only.


[6]   In June 2014, counsel for Wife filed a document with the trial court which

      stated:


                The decision of the court should be summarized as follows in the
                Chronological Case Summary under this cause number.



      1
       Cosgrove testified that the pension QDRO complied with the plan documents and IRS rules, and applied to
      Husband’s pension plan and not to Husband’s 401(k) plan.

      Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016      Page 5 of 19
                      Petitioner by counsel, Attorney Barbara S. Friedman files
                      Supplemental Judgment Qualified Domestic Relations
                      Order Con-Way Retirement Savings Plan. This document
                      has been tentatively approved by the Con-way
                      Administrator pending the Judge’s approval. A previous
                      QDRO has been approved for the pension plan this
                      QDRO covers the Retirement Savings Plan.

      Id. at 23.


[7]   On June 6, 2014, Wife filed a Supplemental Judgment Qualified Domestic

      Relations Order Con-Way Retirement Savings Plan (the “Supplemental

      QDRO”) with the court, and the court approved the order that day. The

      Supplemental QDRO stated that the matter came before the court “on the

      stipulation of the parties,” but it was not signed by Wife or Husband. Id. at 24.

      It identified the plan to which the order applied as the Con-Way Retirement

      Savings Plan, the plan administrator as Con-Way Enterprises Services, and the

      plan administrator’s agent as QDRO Consultants Co. with an address in

      Medina, Ohio. The Supplemental QDRO provided:

              7. Amount of [Wife’s] Benefit (Percentage Basis):
              This Order assigns to [Wife] an amount equal to fifty percent
              (50%) of [Husband’s] account balance accumulated under the
              Plan as of October 21, 2010 (or the closest valuation date
              thereto), plus any interest/investment earnings or losses
              attributed thereon for periods subsequent to October 21, 2010,
              until the date of segregation of funds into separate account.
              The account balance will exclude the value of any outstanding
              loans as [of] the valuation date.
              It is understood that once [Wife’s] share of the benefits are
              segregated and separately maintained in an account established
      Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 6 of 19
              on [Wife’s] behalf pending distribution, they shall additionally
              [be] credited with any interest and investment income or losses
              from the date of segregation until the date of distribution to
              [Wife].
              [Wife’s] share of the benefits shall be allocated on a “pro-rate”
              basis among all of the accounts and/or investment funds
              maintained on behalf of [Husband] under the Plan.

      Id. at 26.


[8]   Sara Baumgartner, who worked for QDRO Consultants, sent a letter dated July

      17, 2014, to counsel for Wife which stated that Con-Way utilizes the services of

      QDRO Consultants for the review and administration of their retirement plans

      and that it had completed its review of the Supplemental QDRO. The letter

      stated that the Supplemental QDRO qualified as a QDRO under applicable

      federal pension law and that, under the terms of the QDRO, Wife would be

      entitled to fifty percent of Husband’s total account balance in the plan as of

      October 21, 2010, along with any investment gains and losses attributable to her

      assigned share of the benefits for periods subsequent to October 21, 2010, until

      the date of total distribution. The letter indicated that copies of the letter

      “(w/waiver)” were sent to Husband and Wife. Id. at 31.


[9]   On July 23, 2014, Husband signed a copy of a form titled “Waiver of QDRO

      Appeal Period.” Id. at 32. The form stated “I, [Husband], hereby acknowledge

      receipt of notification that QDRO Consultants . . . has received a Domestic

      Relations Order (“Order”) which it has determined to be a ‘Qualified Domestic

      Relations Order’” and “I hereby waive my right to appeal QDRO Consultants’


      Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 7 of 19
       determination that the Order is a QDRO, and request the Plan Administrator to

       process the QDRO as soon as administratively feasible.”2 Id. Husband later

       received an account statement for his Con-Way retirement savings plan

       showing a withdrawal in the amount of $55,316.74.3


[10]   On December 18, 2014, Husband filed a motion for relief from judgment

       alleging that the parties were divorced on October 5, 2012, and that, pursuant to

       the decree of dissolution, the October 5, 2012 QDRO was executed and

       approved by the court. He alleged that, without his knowledge, on June 6,

       2014, Wife filed the Supplemental QDRO, that while the Supplemental QDRO

       stated it was done pursuant to stipulation he did not so stipulate and his

       signature is not on the face of the document, and that pursuant to the

       Supplemental QDRO Wife withdrew $55,316.74 from his retirement savings

       plan in contravention of the terms of the decree of dissolution.


[11]   On April 7, 2015, the court held a hearing on Husband’s motion at which

       Husband testified in part:


                  When I was . . . contacted by QDRO they asked me if I agreed to
                  the terms. And I had agreed to the terms of – I even spoke with
                  Sara Baumgartner, that I told her, yes, I agreed with the 34,000
                  and that’s the reason I faxed it back in. I just signed it and faxed
                  it. She said if I didn’t have any disagreement. I didn’t know




       2
           The waiver form did not specifically identify the Supplemental QDRO.
       3
           The page of the account statement admitted into evidence was for the period of July 8 to October 3, 2014.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016             Page 8 of 19
               about the, the stipulation you put in in June, so I agreed to the
               Divorce Decree, I agreed to the 34,000. . . .
               They, they were going to settle, because of my account was
               locked. And I was contacted by them so we could get this
               finished. And I had – and she said if I didn’t disagree with
               anything to just fax it back in. I didn’t have any disagreements
               with the 34,000. I didn’t know about the 55 --.

       Transcript at 68-69.


[12]   The court stated that the parties agreed to divide certain property on a given

       date and value it as of a given date and the fact that the PSA was approved by

       the parties “and negotiated in good faith and a flat number was indicated as to

       what the benefit was going to be to [Wife] to me indicates that there was . . .

       some clarity. It was clear, it was unambiguous. Not subject to approval of the

       plan.” Id. at 72. The court noted that it had trouble with the changes in the

       Supplemental QDRO as Husband did not sign it and “[i]t was unilaterally

       done.” Id. at 74. Wife’s counsel stated that there was a modified agreement

       “accepted and signed by this Court,” and the court responded “but not by this

       client . . . this participant.” Id. at 75. The court noted that it sees documents

       submitted by attorneys day in and day out, the court relies upon attorneys and

       when an attorney says there is a stipulation the attorney is representing as an

       officer of the court that there is an agreement between the parties, and that

       Husband had testified there was no agreement and he was unaware of it.

       Husband’s counsel argued that the technical aspects that Wife’s counsel fixed in

       the Supplemental QDRO were fine but that she “just decided for one reason or



       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 9 of 19
       another to [] change the bargain[ed] for agreement from 34 flat to a percentage

       as of a certain date, plus or minus gains or losses.” Id. at 81.


[13]   The court later referenced the phrases of the Supplemental QDRO that Wife

       would receive fifty percent of the account balance in Husband’s retirement

       savings plan “plus any interest/investment earnings or losses attributed thereon

       for periods subsequent to October 21, 2010, until the date of segregation of

       funds into separate account” and asked “[t]hat’s a little bit different than what

       was negotiated in the [PSA], isn’t it,” and Wife’s counsel answered “Yes.” Id.

       at 84. The court noted the parties had an agreement that was approved by their

       respective counsel and the court and that the language of the October 5, 2012

       QDRO stated “$34,000.00. This amount is not subject to accruals and losses

       prior to the date of division,” and Wife’s counsel stated “I understand that,

       yes.” Id. at 85. The court stated “there’s no ambiguity there,” and Wife’s

       counsel stated “[n]o, there is not.” Id. at 85-86. The court continued “I can’t

       say that I could read something else into that. It would mean that 34,000 is

       34,000. No matter what day you look at it,” and Wife’s counsel stated “You

       are correct in that, Your Honor” but argued that the “director of the plan said

       as written in total . . . the pension plan was in error.” Id. at 86. The court

       stated “[b]ut not as terms of that provision,” and Wife’s counsel replied “[h]e

       said in total” and “[t]here was so many reasons it was in error.” Id.


[14]   On April 8, 2015, the trial court entered findings of fact and conclusions of law,

       and found that the terms of the PSA dated October 5, 2012, including the

       attached proposed October 5, 2012 QDRO awarding $34,000 to Wife “are clear

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 10 of 19
and unambiguous and were understood by both parties when signed and

incorporated into the Final Decree of Dissolution.” Appellant’s Appendix at

49. The court noted that a property settlement agreement incorporated into a

final decree and order may not be modified unless the agreement so provides or

the parties subsequently consent, and that the dissolution court may not modify

a settlement incorporated into a divorce decree absent fraud, duress, or undue

influence. The court concluded in part:


        7.      That [Husband] did not knowingly waive his objection to
                the modification of the PSA.
        8.      That [Husband] did not consent to a modification of the
                PSA.
                                             *****
        10.     Clearly, the agreement of the parties provides that [Wife]
                was awarded the sum of $34,000.00 from the Retirement
                Savings Plan; which amount was not subject to accrual.
        11.     That the terms of the PSA and the [October 5, 2012]
                QDRO are not ambiguous and not in need of any
                clarification and, absent fraud, the Court has no authority
                to modify the terms of the PSA negotiated by the parties
                and incorporated into the Decree.
        12.     That on June 6, 2014, without excuse or justification,
                [Wife] deliberately filed a supplemental QDRO to the
                Court for approval indicating that same was being filed
                pursuant to a stipulation between the parties when no such
                agreement existed.
        13.     That distribution was made from [Husband’s] retirement
                savings plan in the amount of $55,316.74 to [Wife],
                pursuant to the June 6, 2014 Order.




Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 11 of 19
       Id. at 50-51 (footnote omitted). The court granted Husband’s petition for relief

       from judgment and ordered that Wife pay Husband the sum of $21,316.74. The

       court also found that Husband was required to obtain the services of an

       attorney to represent him in the prosecution of the motion and hearing and that

       the legal services provided by his counsel were fair and reasonable, and it

       awarded attorney fees of $1,250 to Husband.


                                                   Discussion

                                                         I.


[15]   The first issue is whether the trial court abused its discretion in granting

       Husband’s motion for relief from judgment. A grant of equitable relief under

       Ind. Trial Rule 60 is within the discretion of the trial court. Wagler v. West Boggs

       Sewer Dist., Inc., 980 N.E.2d 363, 371 (Ind. Ct. App. 2012), reh’g denied, trans.

       denied, cert. denied, 134 S. Ct. 952 (2014). An abuse of discretion occurs when

       the trial court’s judgment is clearly against the logic and effect of the facts and

       inferences supporting the judgment for relief. Id. When reviewing the trial

       court’s determination, we will not reweigh the evidence. Id. Ind. Trial Rule

       60(B) affords relief in extraordinary circumstances which are not the result of

       any fault or negligence on the part of the movant. Id. at 371-372.


[16]   Ind. Trial Rule 60(B) provides in part that the court may relieve a party “from a

       judgment for the following reasons: (1) mistake, surprise, or excusable neglect; .

       . . (3) fraud (whether heretofore denominated intrinsic or extrinsic),

       misrepresentation, or other misconduct of an adverse party; . . . (6) the

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 12 of 19
       judgment is void; [or] (8) any reason justifying relief from the operation of the

       judgment, other than those reasons set forth in sub-paragraphs (1), (2), (3), and

       (4)” and that a movant filing a motion for reasons (1), (3), and (8) above must

       allege a meritorious claim or defense.


[17]   Wife states that the Supplemental QDRO referenced the stipulation of the

       parties but that the stipulation was based on Husband signing the waiver form.

       She asserts that the real issue in this case is whether she was entitled to the

       appreciation of the $34,000 from October 2012, when the total value appeared

       to be $68,000, until its distribution, and that it would be unjust and

       unreasonable to permit Husband to retain her appreciation for a period of

       almost two years.4 She also argues that, since she did not receive an immediate

       distribution of her share, her benefits should have been segregated into a

       nonforfeitable account.


[18]   Husband maintains that he did not consent or stipulate to the terms of the

       Supplemental QDRO, and that Wife did not dispute at the hearing that he did

       not sign or receive notice of the filing of the Supplemental QDRO prior to its ex

       parte submission to the court. He notes that Wife’s counsel filed the




       4
         Wife asserts that she is entitled to the growth in the account since October 2012. However, the
       Supplemental QDRO prepared by her counsel provided that Wife would receive fifty percent of the account
       balance “accumulated under the Plan as of October 21, 2010 . . . plus any interest/investment earnings or
       losses attributed thereon for periods subsequent to October 21, 2010 . . . .” Appellant’s Appendix at 26
       (emphases added). Baumgartner’s letter to Wife’s counsel stated that, under the Supplemental QDRO, Wife
       would be entitled to fifty percent of the balance in the plan as of October 21, 2010. The date of October 21,
       2010, is the date Wife filed her petition for dissolution of marriage, and the October 5, 2012 QDRO did not
       reference this date, in setting forth Wife’s share of Husband’s retirement savings plan.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016          Page 13 of 19
       Supplemental QDRO on June 6, 2014, that he did not sign the waiver of the

       appeal period until July 23, 2014, and thus that the waiver did not validate the

       actions of Wife’s counsel on June 6, 2014. He contends that the PSA and

       October 5, 2012 QDRO were unambiguous in providing Wife with the fixed

       sum of $34,000 which was not subject to any accruals, that Wife’s counsel

       agreed with this interpretation, and that Wife’s counsel simply did not feel the

       original award was in the best interests of her client and therefore seized an

       opportunity to unilaterally modify it.


[19]   Ind. Code § 31-15-2-17(c) provides: “The disposition of property settled by an

       agreement described in subsection (a) and incorporated and merged into the

       decree is not subject to subsequent modification by the court, except as the

       agreement prescribes or the parties subsequently consent.” Ind. Code § 31-15-7-

       9.1(a) provides: “The orders concerning property disposition entered under this

       chapter . . . may not be revoked or modified, except in case of fraud.”

       Accordingly, absent fraud or the subsequent consent of the parties, a court lacks

       authority to modify a property settlement agreement or a property division

       order. Pherson v. Lund, 997 N.E.2d 367, 369 (Ind. Ct. App. 2013) (citing Ryan v.

       Ryan, 972 N.E.2d 359, 363 (Ind. 2012)).


[20]   When dissolving a marriage, the parties are free to draft their own settlement

       agreement. White v. White, 819 N.E.2d 68, 70 (Ind. Ct. App. 2004). Such

       agreements are contractual in nature and become binding upon the parties

       when the dissolution court merges and incorporates the agreement into the

       divorce decree. Id. When interpreting these agreements, we apply the general

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 14 of 19
       rules applicable to the construction of contracts. Id. That is, unless the terms of

       the contract are ambiguous, they will be given their plain and ordinary

       meaning. Id. Terms are ambiguous if a reasonable person would find them

       subject to more than one interpretation, but are not ambiguous merely because

       the parties disagree concerning their proper interpretation. Fackler v. Powell, 891
N.E.2d 1091, 1096 (Ind. Ct. App. 2008), trans. denied. Interpretation of a

       settlement agreement, as with any other contract, presents a question of law and

       is reviewed de novo. Shorter v. Shorter, 851 N.E.2d 378, 383 (Ind. Ct. App.

       2006).


[21]   The terms of the PSA and October 5, 2012 QDRO were agreed upon by the

       parties and adopted by the court in its dissolution decree. The provision related

       to the division of Husband’s retirement savings plan is unambiguous and

       provides that Wife is to receive the fixed sum of $34,000 from Husband’s

       account. Additionally, the language unambiguously states that the amount is

       not subject to accruals prior to the date of division. The language regarding

       losses is not applicable because there was not a decrease in the value of the

       account. Had Wife and Husband intended to share in any gains, accruals, or

       fluctuations which increased the value of Husband’s account, they could have

       agreed to such terms; indeed, they did agree to share in the losses if the total

       value of the account decreased as of the time of distribution. See Shorter, 851
N.E.2d at 386 (noting that “it would have been easy enough to draft a provision

       utilizing language that unambiguously expressed an intention to award [the

       wife] an amount of cash in sum certain, as opposed to a portion of a pension


       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 15 of 19
       plan,” that the parties did not do so, and that the agreement “evince[d] an

       intention to share in any fluctuations in the account during the interim period”

       from the valuation date and the entry of the QDRO).5


[22]   In addition, Wife did not establish that the parties’ original agreement as to the

       division of the marital property was subsequently modified. The PSA provided

       that “[n]o modification or waiver of any of the terms of this Agreement shall be

       valid unless in writing and executed by both parties hereto.” Appellant’s

       Appendix at 4. Wife does not point to evidence that Husband agreed to modify

       the parties’ original agreement regarding the division of the marital property.

       Husband’s signing of the waiver form provided by QDRO Consultants did not

       modify the PSA or the parties’ original agreement. Husband indicated at the

       hearing that he did not know about the stipulation in the June 2014

       Supplemental QDRO and signed the waiver form believing that Wife would

       receive $34,000. The trial court expressly found that Husband did not consent

       to modification of the PSA or knowingly waive his objection to a modification

       of the PSA, and we will not reweigh the evidence.


[23]   Based upon the record and the parties’ agreement as to the division of their

       marital property, we conclude that the trial court did not abuse its discretion in



       5
        Also, the language that, “[u]nless [Wife] elects an immediate distribution that is permitted by the Plans at
       the time this Order is submitted to, and approved by the Plan, such benefits shall also be segregated and
       separately maintained in nonforfeitable accounts established on behalf of [Wife]” and that she thereafter
       would be entitled to self-direct the investments in her separate account, does not mean or suggest that Wife is
       entitled to an amount in excess of $34,000 on the date of division. That language pertains to whether Wife’s
       share of the funds in the account, the sum of $34,000, would be distributed to her directly, if she requested an
       immediate distribution, or transferred into a segregated account in the retirement plan.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016            Page 16 of 19
       granting Husband’s motion for relief from judgment and in ordering Wife to

       reimburse Husband the funds in excess of $34,000 which she and her counsel

       caused to be withdrawn from Husband’s retirement savings account.


                                                         II.


[24]   The next issue is whether the trial court abused its discretion in ordering Wife

       to pay Husband’s attorney fees. She argues that the court did not give a specific

       reason for awarding fees and that the award was an abuse of discretion.

       Husband contends that the evidence shows that Wife’s counsel knowingly filed

       “the Supplemental QDRO ex parte and yet, intentionally represented to the

       Court that the same was a stipulation of the parties.” Appellee’s Brief at 18.

       He states that, but for the misrepresentations of Wife’s counsel, the trial court

       would not have modified the PSA and he would not have had more than

       $21,000 erroneously withdrawn from his retirement savings plan or needed to

       hire an attorney.


[25]   The trial court did not cite authority pursuant to which it awarded Husband

       attorney fees; however, the trial court did find that Wife acted deliberately

       without excuse or justification in filing the Supplemental QDRO. The record

       reveals that the terms of the Supplemental QDRO were different than the terms

       to which Husband had agreed. In particular, the parties’ original agreement

       was that Wife would receive a fixed dollar amount and the amount would not

       be subject to accruals, whereas the Supplemental QDRO provided that Wife

       would receive half of the funds in the saving plan as of the date of the petition


       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 17 of 19
       for dissolution plus any interest or investment earnings. The Supplemental

       QDRO also stated that the parties had stipulated to its contents when that had

       not in fact occurred. If the Supplemental QDRO had not differed from the

       parties’ original agreement with respect to the terms above, Husband would not

       have incurred attorney fees in connection with his motion for relief from

       judgment and the hearing on the motion. We cannot say that the trial court

       abused its discretion in ordering Wife to pay $1,250 in attorney fees. 6


                                                             III.


[26]   We next address Husband’s request for appellate attorney fees pursuant to Ind.

       Appellate Rule 66(E). Husband maintains that no facts exist to support Wife’s

       claims on appeal and that her contentions are utterly devoid of all plausibility.

       Wife responds that Husband’s signing of the “waiver, ratifying in a sense, the

       QDRO indicates that there was an agreement” and that “Wife’s attorney did

       profess in believing that the higher award from the [S]upplemental QDRO was

       correct, but her attempts to rectify this situation did not amount to fraud as

       claimed by Husband in his Brief.” Appellant’s Reply Brief at 8.


[27]   Appellate Rule 66(E) provides in part that this court “may assess damages if an

       appeal, petition, or motion, or response, is frivolous or in bad faith. Damages




       6
         See Ind. Code § 34-52-1-1(b), which provides that, in any civil action, the court may award attorney’s fees if
       it finds that either party, “(1) brought the action or defense on a claim or defense that is frivolous,
       unreasonable, or groundless; (2) continued to litigate the action or defense after the party’s claim or defense
       clearly became frivolous, unreasonable or groundless; or (3) litigated the action in bad faith;” see also Ind.
       Code § 31-15-10-1, which allows for an award of attorney fees in dissolution of marriage matters.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016             Page 18 of 19
       shall be in the Court’s discretion and may include attorneys’ fees.” Our

       discretion to award attorney fees under Ind. Appellate Rule 66(E) is limited to

       instances when “an appeal is permeated with meritlessness, bad faith, frivolity,

       harassment, vexatiousness, or purpose of delay.” Thacker v. Wentzel, 797
N.E.2d 342, 346 (Ind. Ct. App. 2003). We must use extreme restraint when

       exercising this power because of the potential chilling effect upon the exercise of

       the right to appeal. Id. To prevail on a substantive bad faith claim, a party

       must show that the appellant’s contentions and arguments are utterly devoid of

       all plausibility. Id. Procedural bad faith occurs when a party flagrantly

       disregards the form and content requirements of the rules of appellate

       procedure, omits and misstates relevant facts appearing in the record, and files

       briefs written in a manner calculated to require the maximum expenditure of

       time both by the opposing party and the reviewing court. Id. at 346-347. We

       cannot say that Wife’s arguments are utterly devoid of all plausibility and

       decline to order Wife to pay Husband’s appellate attorney fees.


                                                   Conclusion

[28]   For the foregoing reasons, we affirm the trial court’s order, and deny Husband’s

       request for appellate attorney fees.


[29]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A05-1505-DR-309| February 16, 2016   Page 19 of 19